Citation Nr: 0315962	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  00-16 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a chronic acquired back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from June 1949 to June 1952 
and from August 1954 to August 1974.

The current appeal arose from an April 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The RO denied entitlement to 
service connection for chronic back pain.

The veteran presented oral testimony before a Hearing Officer 
at the RO in October 2000, and before the undersigned 
Veterans Law Judge sitting at the RO in August 2001, 
transcripts of which have been associated with the claims 
file.

In January 2002 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
adjudicative action.

In January 2003 the RO most recently affirmed the 
determination previously entered.


FINDINGS OF FACT

1. A chronic acquired back disorder was not shown in active 
service, or for many years thereafter; nor was osteoarthritis 
disabling to a compensable degree during the first post 
service year.

2.  The probative, competent medical evidence of record 
establishes that the veteran's currently diagnosed back 
disorder, an acute compression fracture of the first lumbar 
vertebra is not causally related to his active service on any 
basis.


CONCLUSION OF LAW

A chronic acquired back disorder was not incurred in or 
aggravated by active service; nor may service connection be 
presumed for osteoarthritis.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5107 (West 2002);  38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that in March 1960, the 
veteran was treated for a sprain in the muscles of the lumbar 
region sustained after he attempted to lift a gas drum.  The 
service medical records are otherwise negative for any 
further reference to the back or symptomatology associated 
therewith.  The May 1974 report of general medical 
examination for retirement shows a clinical evaluation of the 
back was normal.

Medical records from a military medical facility show that in 
January 1984 the veteran was treated for an acute lumbosacral 
strain spasm.  A July 1987 medical record shows he was 
treated for muscle spasm in the low back.  There was no 
history of previous injury.  At the same medical facility he 
was subsequently treated on five occasions for back pain 
during September and October 1990.

A February 1998 private radiographic study concluded in a 
pertinent impression of old healed compression deformities in 
the lower thoracic area and mild thoracic spondylosis.

On file is a letter dated in August 1999 from DAC (initials), 
MD.  Dr. DAC noted that he had seen the veteran previously in 
April for complaints of back pain.  At that time the veteran 
related that he had been having intermittent pain with his 
back since a 1960 injury to his back in service when he 
attempted to lift a gas drum.  The actual record of the April 
1999 treatment shows the veteran complained of back pain and 
strain from two days ago.

An August 2000 medical record shows the veteran reported 
having a history of periodic back pain.  He reportedly fell 
over a log and twisted his knee on the previous Saturday.  
Since then he had been contending with back pain.  



An affidavit on file dated in September 2000 from a long time 
friend of the veteran, Mr. HH, shows that since he has known 
the veteran, he has always complained of back pain.

In an October 2000 affidavit Mr. CG noted that he had known 
the veteran since retirement from service.  He had been aware 
of the veteran's need from treatment on many occasions for 
back pain at a military medical facility.

In an October affidavit Mr. CC reported that he had known the 
veteran since 1973.  When he met him during that year he 
observed him to be unable to get out of bed due to a back 
injury sustained while in service at which time he attempted 
to lift an oil drum.

The veteran provide oral testimony before a Hearing Officer 
at the RO in October 2000.  A transcript of his testimony has 
been associated with the claims file.  The veteran's 
testimony was consistent with contentions presented on 
appeal.  He related his current back problems to injury 
sustained in service.

The veteran provided oral testimony before the undersigned 
Veterans Law Judge sitting at the RO in August 2001.  A 
transcript of his testimony has been associated with the 
claims file.  During the hearing he reiterated his previous 
contentions.

Associated with the claims file is a substantial quantity of 
VA and private medical treatment reports dated during 
immediate previous years primarily referable to disorders not 
relevant to the current appeal.  These include a record of 
private admission in June 2002 at which time he was reported 
to have sustained some months prior an L1 compression 
fracture.  Diagnostic studies revealed a subacute compression 
fracture of L1.  He underwent a bilateral vertebroplasty.  
Radiographic studies associated therewith were interpreted as 
showing minimal lumbar spondylosis.




The veteran was afforded a special orthopedic examination by 
VA in December 2002.  The medical specialist recorded that 
the claims file had been made available for review in 
association with the examination.  The veteran recounted his 
history of a low back injury after having lifted an oil drum 
back onto a truck.  He reported having sustained recurrent 
back disorders including in 1984, 1987, and 1990.  

The examiner noted that apparently the veteran had been doing 
well until June 2002 when he fell from a ladder while cutting 
limbs from a tree, thereby sustaining spinal fracture.  He 
underwent a vertebroplasty of the first lumbar vertebra in 
September 2002.

The examiner noted an x-ray study showed the veteran was 
status post acute compression of the first lumbar vertebra.  
The examiner commented that he did not feel that the 
compression was related to any occurrence of active duty.  He 
noted there were no signs of any preexisting condition of the 
back upon service entry.  

The examiner recorded there was no documentation adequate to 
create a nexus between the one incident of lumbosacral strain 
in service in 1960 with the current marked disability.  The 
examiner noted that the veteran's severe disability was 
secondary to an acute injury which was sustained in June 
2002.


Criteria

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303.  
Notwithstanding, service connection may be granted for 
disease that is diagnosed after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished form merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b), by the submission of (a) evidence that 
a condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
McManaway, 13 Vet. App. 60, 65 (1999) (citing Savage v. 
Gober, 10 Vet. App. 488, 495-97).


The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's potential 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

If not shown in service, service connection may nevertheless 
be granted for osteoarthritis if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002);  38 C.F.R. 
§§ 3.307, 3.309 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990);  38 C.F.R. §§ 3.102, 4.3 
(2002).




The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
was not well grounded.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The CAVC has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  


That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending at the CAVC at 
the time of the enactment.  However, the United States Court 
of Appeals for the Federal Circuit (CAFC) has recently held 
that only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Bernklau 
v. Principi, 291 F.3d 795 (Fed. Cir. 2002); see also Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, the CAFC stated that it was not 
deciding that question at this time.  In this regard, the 
Board notes that VAOPGCPREC 11-00 appears to hold that the 
VCAA is retroactively applicable to claims pending on the 
date of its enactment.

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).

Therefore, for the purpose of the present case, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

On August 29, 2001, the final regulations omplementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 46,630-45,632 (August 29, 2001) (38 C.F.R. § 3.159).



Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board is of the opinion that the new duty to assist law 
has expanded VA's  duty to assist (e.g., by providing 
specific and expanded provisions pertaining to the duty to 
notify), and is therefore more favorable to the veteran.  
Accordingly, the amended duty to assist law applies.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001).

For the issue currently on appeal, the RO has provided an 
April 2000 rating decision, a July 2000 statement of the 
case, an October 2000 hearing before a Hearing Officer, and 
several supplemental statements of the case.  The above 
documentation advised the veteran of the kind of evidence 
needed to substantiate his claim, and the applicable laws and 
regulations pertaining thereto.  The RO explained to the 
veteran the reasons for the adverse determination of his 
claim, and he was given the opportunity to submit evidence 
and argue on his behalf, along with his representative.

The RO provided a development letter to the veteran in April 
2001.  The April 2001 letter from the RO informed him of the 
enactment of the VCAA; VA's duty to notify; VA's duty to 
assist in obtaining evidence; what the evidence must show for 
entitlement; when and where to send pertinent information; 
what VA has done to assist the claim; and how to contact VA 
for additional assistance.

VA has therefore satisfied its duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
section 5103(a) as amended by VCAA, and § 3.159, as recently 
amended, require VA to inform claimant of which evidence VA 
will provide and which evidence claimant is to provide, and 
remanding where VA failed to do so.

The rating decision, statement of the case, and supplemental 
statements of the case also served to notify the veteran of 
his procedural and appellate rights.  During the appeal 
process, he has exercised several of these rights.  For 
instance, he has been afforded the opportunity to present 
information and arguments in favor of his claim, and he and 
his representative have in fact done so, to include providing 
oral testimony before a Hearing Officer at the RO in October 
2000 and before the undersigned Veterans Law Judge in August 
2001.  

The record shows that the RO has made reasonable efforts to 
obtain all identified relevant evidence and has received 
either the requested evidence or a negative response from 
providers.  This has resulted in association with the claims 
file of the veteran's extensive service medical records and 
substantial quantity of post service VA and private medical 
records.  

The veteran's written submissions and hearing testimony have 
not identified any pertinent and currently outstanding 
evidence.  The veteran adequately responded to all RO 
inquiries as to identification of sources of evidence.

The RO afforded the veteran a comprehensive VA medical 
examination by a medical specialist addressing the very issue 
on appeal.  Such examination was conducted in December 2002, 
and the medical specialist had the opportunity to review the 
entire evidentiary record.

Lastly, the Board notes that this is not a case in which the 
VCAA has been applied in the first instance.  The record 
shows that not only did the RO issue a development letter 
addressing the VCAA, it provided the provisions of such law 
in its January 2003 supplemental statement of the case 
wherein it made clear that it had considered all aspects of 
this new law.

As discussed, the Board has reviewed the evidence of record 
and determined that all notification and development actions 
required by the new law and the implementing regulations have 
been completed in full.



In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1990).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  See Hickson, supra.

After a careful review of the record, the Board is of the 
opinion that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
chronic acquired back disorder.


The service medical records for the veteran's extensive 
periods of service show only one instance wherein he was 
treated for a sprain of back muscles.  His voluminous service 
medical records are otherwise negative for any other evidence 
of symptomatology related to the back.  Furthermore, an 
examination of his back when he retired from service was 
normal.  

The veteran was separated from active service in 1974.  It 
was not until ten years later in 1984 that there was evidence 
of back symptomatology.  In fact, in 1987 when he was again 
treated for back symptomatology, he denied a history of any 
previous injury.  This is in contrast to later dated evidence 
wherein the veteran endeavors to allege continuous low back 
symptomatology since the oil drum lifting incident in 
service.

The veteran was examined by a medical specialist in December 
2002 who reviewed the entire evidentiary record.  He was 
found to suffer from a compression fracture of the first 
lumbar vertebral body which had been sustained just six 
months previously.  The examiner in no uncertain terms 
discounted any relationship between the fracture sustained in 
2002 and the muscle sprain experience in service forty-two 
years earlier.  The veteran, on the other hand, has not 
offered any competent medical evidence linking his 2002 
lumbar fracture to the muscle strain reported in service.  
While his private physician reported having treated him for 
back complaints which the veteran had related to the service 
incident, the physician did not link the veteran's back 
complaints to service.

There is no evidence that the veteran had an osteoarthritic 
disease process disabling to a compensable degree during the 
first post service year.  Spondylosis in the spinal area was 
not shown in service but initially reported many years 
thereafter.

There is no evidence that the veteran's currently diagnosed 
lumbar compression fracture was shown in service or during an 
applicable presumption period.  38 C.F.R. § 3.309(a).  Nor is 
there medical evidence of a relationship between his current 
back symptoms and any alleged continuity of symptomatology.  

The veteran has failed to provide the needed nexus evidence 
linking his current back disorder to service or to 
intervening back symptomatology.  See Voerth, Savage, and 
McManaway, supra.

The veteran does not satisfy the basic three requirements to 
prevail on his claim for service connection.  While he 
undoubtedly has a diagnosed back disorder, it has not been 
shown to have been incurred during service, nor is it linked 
to service on the basis of competent medical evidence.  The 
veteran, who is not schooled in the medical arts, is not 
competent diagnose his back disorder, muchless to link it to 
active service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).

Because the probative, competent evidence establishes that 
the veteran's currently diagnosed back disorder, a 
compression fracture of a lumbar vertebral body is related to 
an accident in 2002 and not related to a 1960 oil drum 
lifting incident in service, the Board finds no evidentiary 
basis to support the veteran's claim of entitlement to 
service connection.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a back disorder.  See 
Gilbert, supra.


ORDER

Entitlement to service connection for a chronic acquired back 
disorder is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

